DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10-12, 14, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over YOON PG PUB 2021/0075660 in view of Onggosanusi et al PG PUB 2017/0311296.
Re Claims 1, 8 and 15, YOON teaches in figure 5, a method of transmitting a reference signal [0134] whereby a UE (a terminal includes a storage medium with codes, a processor) calculates a sequence group number value and a based sequence value [0136 0143] and generates a DM-RS sequence (a reference signal sequence) for transmitting the reference signal.  YI et al teaches transmitting the reference signal via SC-FDMA and also teaches the present invention can be applied to various other waveforms [0037].  YOON fails to explicitly teach “a first parameter…comprises a transmission waveform indication information”.  However, Onggosanusi et al teaches a DCI-field can include a bit field for indicating different transmission waveforms [0185].  By combining the teachings, the indication information in YOON be modified to include the bit field to indicate the different waveforms.  One skilled in the art would have been motivated to have indicated the waveform indication in the indication information in YI et al to be adaptive to different transmission waveforms.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 3, 11, 17, in view of Onggosanusi et al, the terminal receives the transmission waveform indication (the first parameter) via DCI.  Based on the waveform indication, the terminal would have determined initial value (a second parameter) for determining the DM-RS sequence (the reference signal sequence) in YOON.  
	Re Claims 4, 5, 11, 12, 18, Onggosanusi et al teaches the DCI includes 1 bit field (0, 1) for indicating CT-OFDM or DFT-S-OFDM.
	Re Claims 7, 14, 20, YOON teaches the reference signal is DM-RS signal.
Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over YOON PG PUB 2021/0075660 in view of Onggosanusi et al PG PUB 2017/0311296 as applied to Claim 1 above and further in view of YI et al 2021/0022117.
Re Claims 2, 9, 16, YOON in view of Onggosanusi et al fails to explicitly teach “first parameter further comprises subcarrier spacing indication information”.  However, YI et al teaches a DCI can indicate subcarrier spacing to define the size of resource units [0107].  One skilled in the art would have been motivated to have indicated the subcarrier spacing (indication information) to enable different resource mapping of the reference signal in YOON.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over YOON PG PUB 2021/0075660 in view of Onggosanusi et al PG PUB 2017/0311296 as applied to Claim 1 above and further in view of JUNG et al PG PUB 2017/0208500.
Re Claims 6, 13, 19, YOON in view of Onggosanusi et al fails to teach that the “reference signal sequence is random sequence”.   However, JUNG et al teaches in DMRS sequence is defined in the current LTE and generated by a random sequence generator [0216].   One skilled in the art would have been motivated to be compliant with LTE and generate the DM-RS sequence via the random sequence generator. Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHI HO A LEE/           Primary Examiner, Art Unit 2472